DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.       Claims 1-2, 9 have been amended and claims 1-20 are pending as amended on 03/08/22. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 03/08/22. In particular, claim 1 has been amended to include features “subsequent injections of the gas hydrate solution after a first injection of the gas hydrate solution are a lesser volume of gas hydrate dissolving solution based on a total volume of water in the pipeline than the first injection.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
7.        The information disclosure statement (IDS) submitted on 03/15/22 and 12/16/21 were filed after the mailing date of the Non-Final Office action on 12/08/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
8.         Applicant's amendment filed on 12/08/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to objection to claim 2 filed on 03/08/22, has been fully considered but are moot in view of amendment. Accordingly, objection has been withdrawn.
10.       Applicant's arguments with respect to rejection of claims 1, 6, 11-14, 16-18, 20 under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson (US 7093655) as evidenced from Oen (K. Oen, An Experimental Study of Potassium Formate as a Potential Gas Hydrate Inhibitor in a Vertical Pipe, 2017), claims 2-5, 9-10 under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Tian (US 2010/0018712), claims 7-8 under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Jean (FR 2652381), claim 15 under 35 U.S.C. 103 as being unpatentable over Atkinson as evidenced from Yevi (G. Y. Yevi et al, Storage of fuel in hydrate for natural gas vehicle (VGVs), Journal of Energy Resources Technology, 1996, 118, 209-213), and claim 19 under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Fakher (SPE-192382-MS, year 2018)            filed on 03/08/22, have been fully considered but are moot in view of amendment. Prior arts do not disclose the claim 1 amended features. Accordingly, previous rejections have been withdrawn.

Double Patenting
11.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.       Claims 1-6, 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 13-22 of copending Application No. 17/090142 (hereinafter referred “‘142”). Although the claims at issue are not identical, they are not patentably distinct from each other because the both claims are directed to a method of dissolving gas hydrate in a pipeline, wherein the instant independent claim 1 and co-pending independent claim 18 disclose same method and only difference is the gas hydrate dissolving solution of co-pending claim contains glycol and dimethylformamide, overall anticipate the instant claim 1. 
           Instant claim 2 and ‘142 claim 19 are same.
           Instant claim 3 and ‘142 claim 20 are same.
           Regarding instant claims 4-5, ‘142 claim 4 discloses allowing the gas hydrate dissolving solution to at least partially dissolve the gas hydrate takes less than 5 hours. It would have been obvious to allow the gas hydrate dissolving solution to at least partially dissolve the gas hydrate takes less than 5 hours in the ‘142 claim 18.
           Instant claim 6 and ‘142 claim 21 are same.
          Regarding instant claim 9, ‘142 claim 20 discloses introducing the gas hydrate dissolving solution comprises introducing from 1 to 40 vol% gas hydrate dissolving solution, based on a total volume of fluid in the pipeline, encompassing instant claim range of 1 to 4 vol%.
           Regarding instant claim 10, ‘142 claim 20 discloses introducing the gas hydrate dissolving solution comprises introducing from 1 to 40 vol% gas hydrate dissolving solution, based on a total volume of fluid in the pipeline, encompassing instant claim range of 5 to 10 vol%.
           Regarding instant claim 11, ‘142 claim 18 discloses flash point greater than 50 0C, encompassing instant claim range of greater than 60 0C.
           Regarding claim 12, co-pending claims discloses same composition as instantly claimed the melting point of the composition would be same. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding instant claim 13, ‘142 claim 18 discloses potassium formate.
           Regarding instant claim 14, ‘142 claim 13 discloses inhibiting gas hydrate formation in the pipeline after introducing the gas hydrate dissolving solution.  It would have been obvious to inhibiting gas hydrate formation in the pipeline after introducing the gas hydrate dissolving solution in the ‘142 claim 18.
           Regarding instant claim 15, ‘142 claim 14 discloses pressure of the pipeline is greater than 500 psi and a temperature of the pipeline is less than 100°F.  It would have been obvious to have pressure of the pipeline greater than 500 psi and a temperature of the pipeline less than 100°F in the ‘142 claim 18.
           Regarding instant claims 16-17, ‘142 claims 15-16 discloses methane gas hydrate and methane hydrocarbon fluid.  It would have been obvious to have methane gas hydrate and methane hydrocarbon fluid in the ‘142 claim 18.
            Regarding instant claim 18, ‘142 claim 17 discloses allowing the dissolved gas hydrate to discharge from the pipeline after allowing the gas hydrate dissolving solution to at least partially dissolve the gas hydrate in the pipeline.  It would have been obvious to allow the dissolved gas hydrate to discharge from the pipeline after allowing the gas hydrate dissolving solution to at least partially dissolve the gas hydrate in the pipeline in the ‘142 claim 18.
            Claims 7-8  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 13-22 of copending Application No. 17/090142 (hereinafter referred “‘142”) in view of Jean (FR 2652381).
          Regarding instant claims 7-8, co-pending claims do not disclose a heating the gas hydrate dissolving solution to at least 100°F (regarding claim 7) or heating the gas hydrate dissolving solution from 100°F to 300°F (regarding claim 8).
           However, Jean discloses injecting the hot gas hydrate dissolving brine solution for recovering natural gas from the natural gas hydrate deposit, wherein the heating temperature of brine solution is >100 0C (> 212 0F; claims 1, 5-6), fall into instant claim 7 range of at least 100°F and overlapping instant claim 8 range of from 100°F to 300°F. 
             At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘142 claims with the aforementioned teachings of Jen to provide hot gas hydrate dissolving solution, wherein the heating temperature of solution is >100 0C in recovering natural gas from the natural gas hydrate deposit. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 13-22 of copending Application No. 17/090142 (hereinafter referred “‘142”) in view of Fakher (SPE-192382-MS, year 2018).                 
          Regarding claim 19, co-pending claims do not disclose introducing a gas hydrate dissolving solution into the pipeline comprises introducing the gas hydrate dissolving solution at an injection rate of from 0.5 gal/min to 20 gal/min.
           However, Fakher discloses injecting the gas hydrate dissolving brine solution at the rate of 10,000 gallons per day (6.94 gal/min), fall into instant claim range of from 0.5 gal/min to 20 gal/min. 
             At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘142 claims with the aforementioned teachings of Fakher to provide gas hydrate dissolving solution at the rate of 10,000 gallons per day in in order to inhibit or dissolve gas hydrate. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
            Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 13-22 of copending Application No. 17/090142 (hereinafter referred “‘142”) in view of Atkinson (US 7093655)
          Regarding instant claim 20, co-pending claims do not disclose instantly claimed additive such as corrosion inhibitor. 
           However, Atkinson discloses a method of dissolving a gas hydrate in pipeline comprising introducing a gas hydrate dissolving solution comprising 10% to 75% by weight formate such as potassium formate or cesium formate, and additive such as corrosion inhibitor into the pipeline and allowing the gas hydrate dissolving solution to at least partially dissolve gas hydrate in the pipeline (column 2, lines 56-64, column 3, lines 25-28, column 4, 2-5, column 5, lines 48-61).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify ‘142 claims with the teaching of Atkinson to provde a corrosion inhibitor in the composition to inhibit the corrosion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Potential Allowable Subject Matter 
13.       Claims 1-20 are declared allowable over the prior art of record and if the obviousness-type double patenting present, supra, is overcome (e.g. by Applicant filing of a Terminal Disclaimer).
14.       The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claim 1 amended features, e.g. subsequent injections of the gas hydrate solution after a first injection of the gas hydrate solution are a lesser volume of gas hydrate dissolving solution based on a total volume of water in the pipeline than the first injection.

Conclusion
15.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766